             Case 1:21-mc-00424 Document 1 Filed 05/04/21 Page 1 of 2



AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: TALIA KRAEMER
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2822
Facsimile: (212) 637-2702
Email: talia.kraemer@usdoj.gov

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

  IN THE MATTER OF THE TAX
  LIABILITIES OF:

  JOHN DOES, United States taxpayers who,
  at any time during the years ended December
  31, 2013, through December 31, 2020, used            Case No. 21 Misc. 424
  the services of Panama Offshore Legal
                                                       NOTICE OF FILING OF EX
  Services, including its predecessors,
                                                       PARTE PETITION FOR LEAVE
  subsidiaries, and associates, to establish,
                                                       TO SERVE “JOHN DOE”
  maintain, operate, or control any foreign
                                                       SUMMONSES
  financial account or other asset; any foreign
  corporation, company, trust, foundation or
  other legal entity; or any foreign or domestic
  financial account or other asset in the name of
  such foreign entity.


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

supporting Declaration of Katy Fuentes, the United States of America, by its attorney, Audrey

Strauss, United States Attorney for the Southern District of New York, has filed this ex parte

petition pursuant to Section 7609(f) of the Internal Revenue Code, 26 U.S.C. § 7609(f), for leave

to serve Internal Revenue Service “John Doe” summonses (collectively, the “Summonses”) upon

Federal Express Corporation a/k/a FedEx Express; Fed Ex Ground Package System, Inc. a/k/a

FedEx Ground; DHL Express (USA), Inc.; United Parcel Service, Inc.; the Federal Reserve Bank

of New York; The Clearing House Payments Company LLC; HSBC Bank USA, N.A.; Citibank,

N.A.; Wells Fargo Bank, N.A.; and Bank of America, N.A. The Court’s determination on the
             Case 1:21-mc-00424 Document 1 Filed 05/04/21 Page 2 of 2




United States’ petition “shall be made ex parte and shall be made solely on the petition and

supporting affidavits.” 26 U.S.C. § 7609(h)(2). Because the pleadings filed in this proceeding

will not be served upon any person or entity and no other filings are permitted from other

persons or entities, this petition is ripe for the Court’s consideration. The United States

respectfully requests that the Court review its petition and supporting documents and enter the

proposed Order at the Court’s earliest opportunity.

Dated: New York, New York
       May 4, 2021


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney for the
                                              Southern District of New York


                                       By:    /s/ Talia Kraemer
                                              TALIA KRAEMER
                                              Assistant United States Attorney
                                              Tel.: (212) 637-2822
                                              Fax: (212) 637-2702
                                              E-mail: talia.kraemer@usdoj.gov




                                                  2
